DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/725226 filed on April 20, 2022 in which Claims 2-21 are presented for examination.

Status of Claims
Claim 1 has been cancelled.  Claims are 2-20 are pending, of which claims 2-4, 8, 9, 11-13, 17, 18, 20 and 21 are rejected under 102.  Claims 5-7, 10, 14-16 and 19 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on Aril 20, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 8, 9, 11-13, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 102 as being anticipated by Kim (US Patent Application 2016/0042797).


Claim 2, Kim teaches an apparatus, comprising: a memory array (View Kim ¶ 23; memory cell array); and a controller coupled with the memory array (View Kim ¶ 23, 24; control circuit) and configured to cause the apparatus to: receive a single command to correct an error detected in data stored by the memory array (View Kim ¶ 23, 25, 68; error correction); perform a first error control operation based at least in part on receiving the single command, the first error control operation comprising comparing a set of reference voltages stored by the memory array with signals output from a plurality of memory cells of the memory array to read data from the plurality of memory cells (View Kim ¶ 22, 23, 28; read data based on default read voltage; first/second reference voltage); determine that the error remains in the data after the set of reference voltages have been compared with the signals (View Kim ¶ 68, 69, 79; uncorrectable error); and perform a second error control operation based at least in part on receiving the single command and determining that the error remains in the data (View Kim ¶ 20, 73; remodify first default read voltage until correction of error succeeds), the second error control operation comprising: identifying one or more voltage distributions associated with the plurality of memory cells (View Kim ¶ 4; multiple threshold distributions); and selecting, based on the one or more voltage distributions, a different reference voltage to compare with the data stored by the memory array (View Kim ¶ 15, 17; apply second default read voltage).  

Claim 11 is the method corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 20 is the medium corresponding to the apparatus of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim further teaches the single command comprises a single opcode associated with performing both the first error control operation and the second error control operation (View Kim ¶ 23, 25, 68; error correction).  

Claim 12 is the method corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 21 is the medium corresponding to the apparatus of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim further teaches select subsequent different reference voltages based on the one or more voltage distributions until the error is corrected in the data (View Kim ¶ 20, 73; remodify first default read voltage until correction of error succeeds).  

Claim 13 is the method corresponding to the apparatus of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim further teaches the single command includes an indication of a data value written to the plurality of memory cells (View Kim ¶ 11, 18; data bits stored).  

Claim 17 is the method corresponding to the apparatus of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Kim further teaches compare the data value written to the plurality of memory cells to the data read from the plurality of memory cells (View Kim ¶ 18, 23, 68, 79, 146; read, ECC).  

Claim 18 is the method corresponding to the apparatus of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 2016/0042797) in view of Matsuyama (US Patent Application 2014/0059396).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim does not explicitly teach analyze a data threshold distribution of the plurality of memory cells associated with the data, wherein the different reference voltage to compare with the data stored by the memory array is based at least in part on the data threshold distribution of the plurality of memory cells.  

However, Matsuyama teaches analyze a data threshold distribution of the plurality of memory cells associated with the data (View Matsuyama ¶ 33, 71; analysis module), wherein the different reference voltage to compare with the data stored by the memory array is based at least in part on the data threshold distribution of the plurality of memory cells (View Matsuyama ¶ 33, 71; voltage threshold distribution).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim with analyze a data threshold distribution of the plurality of memory cells associated with the data, wherein the different reference voltage to compare with the data stored by the memory array is based at least in part on the data threshold distribution of the plurality of memory cells since it is known in the art that a voltage threshold distribution can be determined  (View Matsuyama ¶ 33, 71).  Such modification would have allowed a data threshold distribution to be analyzed.

Claim 14 is the method corresponding to the apparatus of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 2016/0042797) in view of Matsuyama (US Patent Application 2014/0059396) and further in view of Yim (US Patent Application 2017/0308438).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Kim does not explicitly teach determine a valley region between two or more voltage distributions associated with the plurality of memory cells

However, Yim teaches determine a valley region between two or more voltage distributions associated with the plurality of memory cells (View Yim ¶ 112-115; valley region).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim with determine a valley region between two or more voltage distributions associated with the plurality of memory cells since it is known in the art that voltage valley region can be determined (View Yim ¶ 112-115).  Such modification would have allowed a valley region to be determined between memory cells.

Claim 15 is the method corresponding to the apparatus of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 2016/0042797) in view of Chen (US Patent Application 2020/0027503).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim does not explicitly teach the first error control operation comprises a read retry operation; and the second error control operation comprises an auto read calibration operation.  


However, Chen teaches the first error control operation comprises a read retry operation (View Chen ¶ 42; ARC); and the second error control operation comprises an auto read calibration operation (View Chen ¶ 42; ARC).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim with the first error control operation comprises a read retry operation; and the second error control operation comprises an auto read calibration operation since it is known in the art that a read retry or an auto read calibration can be performed (View Chen ¶ 42).  Such modification would have allowed error correction to be performed on a memory cell using read retry or auto read calibration.

Claim 16 is the method corresponding to the apparatus of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 2016/0042797) in view of Danjean (US Patent Application 2019/0130967).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 2.  Kim does not explicitly teach the plurality of memory cells comprise a plurality of single-level cell memory cells.


However, Danjean teaches the plurality of memory cells comprise a plurality of single-level cell memory cells (View Danjean ¶ 27, 56; SLC devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim with the plurality of memory cells comprise a plurality of single-level cell memory cells since it is known in the art that a SLC device can be used (View Danjean ¶ 27, 56).  Such modification would have allowed an error to be detected in an SLC device (memory cell).

Claim 19 is the method corresponding to the apparatus of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Prior Art Made of Record

Kern et al. (U.S. Patent Application No. 2015/0052387), teaches the cell voltages are compared with a reference voltage threshold to determine the state and/or logical value.
Booth et al. (US Patent Application 2013/0290793) teaches voltage threshold distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114